Order filed August 23, 2018




                                                      In The

                             Fourteenth Court of Appeals
                                                 ____________

                                          NO. 14-18-00626-CV
                                                 ____________

                              PANUNCIO COLORADO, Appellant

                                                         V.

                        PHUONG LUU AND THANH TAT, Appellee


                       On Appeal from the County Court at Law No 1
                                   Travis County, Texas
                         Trial Court Cause No. C-1-CV-17-011359

                                                    ORDER

         This is an appeal from a judgment signed May 31, 2018. The notice of appeal
was filed June 28, 2018.1 The clerk’s record was due July 30, 2018. On July 31,
2018, we notified the Travis County Clerk that the clerk’s record had not been timely
filed with this court and requested that the record be filed by August 15, 2018. No


1
  The appeal was assigned to the Third Court of Appeals, then transferred to this court on July 27, 2018, by order of
the Supreme Court of Texas.
response has been received.

      Accordingly, we ORDER the Travis County Clerk to file the clerk’s record
by September 7, 2018.

                               PER CURIAM




                                      2